Motion insofar as it seeks dismissal of the appeals is denied with leave, however, to renew upon the argument or submission of the appeals. Insofar as the motion seeks to require appellants to print additional papers, it is denied on condition that the appellants hand up on the argument or submission of the appeals the originals or true copies of all papers recited in Mr. Justice Epstein’s decision appearing in the New Yorh Lem Journal on December 15, 1959, granting resettlement of the order denying rehearing or reargument, which are not included in the printed record. In all other respects the motion is denied. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.